UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 January 12, 2010 Date of Report (date of earliest event reported) AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-31121 88-0463156 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor, San Mateo, California94402 (Address of principal executive offices, including zip code) (650) 525-3300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement Effective as of January 12, 2010, Avistar Communications Corporation (“Avistar”), entered into the fourth amended and restated security agreement (the “Amended Security Agreement”) with JP Morgan Chase Bank, N.A., (the “Bank”).The Amended Security Agreement relates to that certain credit facility previously described in Avistar’s Current Report on Form 8-K filed with the Securities and Exchange Commission (the “SEC”) on December 29, 2009.Avistar had granted the Bank a security interest in and right of setoff against substantially all of the assets of Avistar, tangible and intangible, as security for the payment of its obligations under the credit facility. The primary purpose of the amendment is to modify the list of assets included in the Amended Security Agreement to exclude substantially all of Avistar’s patents and patent applications sold to Intellectual Ventures Fund 61 LLCpursuant to a patent purchase agreement dated as of December 18, 2009, as described in Avistar’s Current Report on Form 8-K filed on December 24, 2009 with the SEC. The foregoing description does not purport to be complete and is qualified in its entirety by the terms and conditions of the Amended Security Agreement, which is expected to be filed as an exhibit to Avistar’sAnnual Report on Form 10-K for the year ending December 31, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AVISTAR COMMUNICATIONS CORPORATION Date: January 19, 2010 By: /s/Elias MurrayMetzger Elias MurrayMetzger Chief Financial Officer
